Title: To Thomas Jefferson from William Hylton, 6 April 1803
From: Hylton, William
To: Jefferson, Thomas


          
            Sir!
                     
            Savana la mar Jamaica 6th Apr. 1803
          
          When I felt it incumbent upon me to address your Excellency the 5th. ultimo. agreeably to the Copy inclosed—I considered the privelege of Shipping Molasses in American Bottoms, to be under an Act of Parliament. But I learnt immediately after, that it was under the Governors proclamation, consequent of an Act, permitting certain enumerated articles to be exported in American vessells.   The Substance, as to Right, was the same; and I have the satisfaction to inform your Excellency, that Mr. Ross, the Attorney General of the Island has given a clear opinion; confirming the Right and propriety of exporting the article objected to by the Collector at this port!
          When part of the Western Army were disbanded, my Son Lieut. John Hylton, came to this Country from New Orleans; and was getting eligibly fixed here—But with the arduor of an American Soldier, upon the Reports of Hostilities, he intends to abandon his objects and persuits in this Country, and repair to offer his services under the Banner of the Spread Eagle!
          I have the honor to be with high Consideration Your Excellencies very obt. hum. Sevt.
          
            Wm. Hylton
          
        